     Case 1:19-cv-00138-DAD-EPG Document 76 Filed 10/26/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KYLE PETERSEN,                                    No. 1:19-cv-00138-DAD-EPG
12                        Plaintiff,
13            v.                                        REQUEST FOR ADDITIONAL BRIEFING
                                                        CONCERNING A STAY OF THIS ACTION
14    ANTHONY SIMS, JR. and NICHOLAS
      TORRES,
15
                          Defendants.
16

17           This Bivens action is proceeding on Plaintiff Kyle Petersen’s (“Plaintiff”) claims that

18   Defendants Anthony Sims, Jr. and Nicholas Torres (“Defendants”) conducted an unconstitutional

19   warrantless search of his cellular telephones that were initially searched and seized by his parole

20   officer. (ECF Nos. 9, 13 & 14).

21           Pending before the Court is Defendants’ Motion to Dismiss. (ECF No. 46). One basis for

22   Defendants’ motion to dismiss is that they are immune from liability based on qualified

23   immunity. (ECF No. 46-1 at 10-14). Defendants argue that they properly searched the phone

24   without a warrant under United States v. Burnette, 698 F.2d 1038, 1049 (9th Cir. 1983), because

25   the initial search by the parole officer was constitutional and the phone remained in police

26   custody until their search. (Id.).

27           It appears that the parole searches upon which Defendants rely were also an issue in

28   Plaintiff’s criminal case, United States v. Peterson, 1:17-cr-00255-NONE-SKO (E.D. Cal.)
                                                       1
     Case 1:19-cv-00138-DAD-EPG Document 76 Filed 10/26/20 Page 2 of 3


 1   (“District Court Criminal Case”).1 Plaintiff filed a motion to suppress them, and the motion was

 2   denied with respect to the parole searches. District Court Criminal Case, ECF Nos. 24 & 35.

 3            Plaintiff has appealed his conviction and, in particular, the district court’s denial of his

 4   motion to suppress the parole searches. United States v. Petersen, No. 19-10246, Dkt. 9 at 10, 25-

 5   41 (9th Cir.).2

 6            “[A] district court may stay a case ‘pending before it by virtue of its inherent power to

 7   control the progress of the cause so as to maintain the orderly processes of justice[.]’” Ryan v.

 8   Gonzales, 568 U.S. 57, 74 (2013) (quoting Enelow v. New York Life Ins. Co., 293 U.S. 379, 382

 9   (1935)). When a plaintiff’s civil-rights lawsuit relates to a pending or potential criminal case,

10   district courts often stay the civil rights action until the criminal case is complete. See Wallace v.

11   Kato, 549 U.S. 384, 393–94 (2007) (“If a plaintiff files a false-arrest claim before he has been

12   convicted (or files any other claim related to rulings that will likely be made in a pending or

13   anticipated criminal trial), it is within the power of the district court, and in accord with common

14   practice, to stay the civil action until the criminal case or the likelihood of a criminal case is

15   ended.”); Bagley v. CMC Real Estate Corp., 923 F.2d 758, 762 (9th Cir. 1991) (where plaintiff

16   argued statute of limitations did not bar his action because he would have been collaterally

17   estopped from bringing a civil rights action, noting plaintiff “could have filed his civil rights

18   action within the limitations period and then asked the district court to stay that action pending

19   the outcome of his habeas petition. Once his conviction was reversed, there could have been no

20   collateral estoppel effect of any kind on his civil rights claims”); Rhoden v. Mayberg, 361 F.
21   App’x 895, 896 (9th Cir. 2010) (unpublished) (vacating dismissal and remanding for entry of stay

22   for civil detainee’s civil-rights lawsuit that related to ongoing civil-commitment proceedings). It

23   also proper to stay such cases before ordering service. See Rhoden v. Mayberg, No. 1:08-CV-

24   00100-LJO-DLB, 2010 WL 2679921 (E.D. Cal. July 2, 2010) (on remand from Ninth Circuit case

25   cited above, noting “[b]ecause Plaintiff is the only party that has appeared in this action, it is

26
     1
       The Court takes judicial notice of this case. See Fed. R. Evid. 201(b); United States v. Wilson, 631 F.2d 118, 119
27   (9th Cir.1980) (recognizing that under Federal Rule of Evidence 201, “a court may take judicial notice of its own
     records in other cases”). The Court will take judicial notice of its own records in other cases.
28   2
       The Court takes judicial notice of this case. See Wilson, 631 F.2d at 119.


                                                                 2
     Case 1:19-cv-00138-DAD-EPG Document 76 Filed 10/26/20 Page 3 of 3


 1   Plaintiff’s responsibility to notify the Court when state proceedings are complete”).

 2          In light of the foregoing, the Court requests additional briefing from the parties

 3   concerning the propriety of staying this action.

 4          Accordingly, it is HEREBY REQUESTED that within twenty-one days of the date of

 5   service of this order, each party file a brief, not to exceed five pages each, concerning whether

 6   this action should be stayed pending the resolution of Plaintiff’s appeal of his criminal conviction.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     October 26, 2020                            /s/
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        3
